Case 1:15-cv-07433-LAP Document 1218-48 Filed 07/15/21 Page 1 of 4




              PAUL G. CASSELL DECLARATION




                   EXHIBIT 4
            (File Under Seal)
Case 1:15-cv-07433-LAP Document 1218-48 Filed 07/15/21 Page 2 of 4




                                                                     2434
Case 1:15-cv-07433-LAP Document 1218-48 Filed 07/15/21 Page 3 of 4




                                                                     2435
Case 1:15-cv-07433-LAP Document 1218-48 Filed 07/15/21 Page 4 of 4




                                                                     2436
